Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Tristan Blayde Flowers, Appellant                     Appeal from the 5th District Court of Cass
                                                       County, Texas (Tr. Ct. No. 2017F00269).
 No. 06-18-00104-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Tristan Blayde Flowers, pay all costs of this appeal.


                                                       RENDERED AUGUST 14, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk